Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/278,004 filed on 2/15/2019.  Claims 1-17 are currently pending.

Priority
Application claims the benefit of Japanese Application No. 2018-027011, filed on 2/19/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2019, and 2/15/2019 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or render obvious the combination of features of independent claim 1, including, inter alia, “said engagement mechanism comprising a first clutch allowing rotation of said first race in only one direction, and a second clutch arranged axially adjacent to said first clutch, said second clutch comprising a rotary member that is provided on the second race in a rotatable and axially immovable manner and a movable member that is movable in the axial direction, and a cam mechanism disposed between said rotary member and said movable member, and
said movable member being engaged with said first race by being moved in the axial direction by said cam mechanism.”
For instance, WIPO document 2019/049231 (“Kato”, see translation herein; for convenience Examiner will refer to US Publication 2020/0224733 (Kato), lacks: “said engagement mechanism comprising a first clutch allowing rotation of said first race in only one direction”, as does US Patent 10428880 (Trinkenschuh). 
US Patent 3477302 (Webb), teaches “said engagement mechanism comprising a first clutch (20) allowing rotation of said first race in only one direction, and a second clutch arranged axially adjacent to said first clutch”, but does not provide: “said second clutch comprising a rotary member that is provided on the second race in a rotatable and axially immovable manner”, and both first and second clutches are not operatively between a first and second race.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Objection to Drawings. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655